Appeal from a judgment (denominated order) of the Supreme Court, Cayuga County (Peter E. Corning, A.J.), entered January 19, 2005 in a habeas corpus proceeding. The judgment dismissed the petition.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner commenced this proceeding seeking a writ of habeas corpus on the ground that, pursuant to Penal Law § 70.25 (1) (a), his sentences should have been deemed to run concurrently. We conclude that Supreme Court properly dismissed the petition. Pursuant to Penal Law § 70.25 (2-a), petitioner’s most recently imposed sentence was required to run consecutively to the undischarged portion of petitioner’s prior sentence, despite the sentencing court’s failure to address that issue on the record at sentencing. Present—Pigott, Jr., P.J., Scudder, Gorski, Martoche and Green, JJ.